Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 2016/0073494; hereinafter Uchida), in view of Srinivas et al (US 2013/0056244; hereinafter Srinivas).
•	Regarding claim 1, Uchida discloses an electroconductive film (figures 1 and 3) comprising: 
a light-transmitting base material (element 10 in figures 1 and 3 and ¶ 46), 
a plurality of light-transmitting electroconductive parts provided on one surface of the light-transmitting base material (elements 12 in figures 1 and 3 and ¶s 42 and 52), and 
a light-transmitting nonconductive part located between the electroconductive parts (elements 12i in figures 1 and 3 and ¶s 42 and 52), 
wherein each of the electroconductive parts contains a light-transmitting resin and an electroconductive fiber incorporated in the light-transmitting resin (¶s 42 and 64); [and]
the nonconductive part contains a light-transmitting resin and exhibits no conductivity (¶ 42).
However, Uchida fails to explicitly disclose where the three-dimensional arithmetic average roughness on the surface of the nonconductive part is 6 nm or more.
	In the same field of endeavor, Srinivas discloses where the nonconductive part exhibits no conductivity (¶s 179 and 180), and the three-dimensional arithmetic average roughness on the surface of the nonconductive part is 6 nm or more (¶s 67-70, 81, and 83, in view of ¶s 146, 147, 179, and 180; where ¶ 70 teaches that “a population of additives, on average, can extend out from an embedding surface of a host material from about 0.1 nm to about 1 cm, such as from about 1 nm to about 50 nm, from about 50 nm to 100 nm, or from about 100 nm to about 100 microns”, ¶s 67-69, 81, and 83 teach various dimensions of the “additives”, and ¶s 179 and 180 teach the removal of embedded additives to create portions in which “electrical conductivity is not desired” (¶ 179)).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Uchida according to the teachings of Srinivas, for the purpose of preventing users from observing electrically isolated patterns in a display (¶ 162).
•	Regarding claim 2, Uchida, in view of Srinivas, discloses everything claimed, as applied to claim 1.  However, Uchida fails to disclose where the three-dimensional arithmetic average roughness is 80 nm or less.
	In the same field of endeavor, Srinivas discloses where the three-dimensional arithmetic average roughness is 80 nm or less (¶s 67-70, 81, and 83, in view of ¶s 146, 147, 179, and 180, as previously explained).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Uchida according to the teachings of Srinivas, for the purpose of preventing users from observing electrically isolated patterns in a display (¶ 162).
•	Regarding claims 3-9, Uchida, in view of Srinivas, discloses everything claimed, as applied to claim 1.  Additionally, Uchida discloses where:
Claim 3:	the electroconductive fiber has a fiber length of 1 μm or more (¶ 58).
Claim 4:	the electroconductive fiber has a fiber diameter of 200 nm or less (¶ 58).
Claim 5:	the electroconductive film has a haze value of 5% or less (¶ 67).
Claim 6:	the electroconductive film has a total light transmittance of 80% or more (¶ 46).
Claim 7:	the electroconductive film according to claim 1 is included in a touch panel (¶ 54, in view of ¶ 2).
Claim 8:	the touch panel according to claim 7 is included in an image display device (¶ 54, in view of ¶ 2).
Claim 9:	the electroconductive film according to claim 1 is included in an image display device (¶ 54, in view of ¶ 2).

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “[i]t is clear from the discussion in paragraphs [0069]-[0072 that the reference contemplates additives that enhance conductivity, e.g. nanowires and nanotubes” and “this structure taught by Srinivas is electroconductive, and Srinivas does not disclose the nonconductive part contains a light-transmitting resin and exhibits no conductivity as required by claim 1”, the examiner disagrees.  Paragraphs 179 and 180 of Srinivas discuss the removal, via any of multiple different methods, of the embedded additives for the purpose of creating “lower conductance portions” “where electrical conductivity is not desired” (¶ 179), i.e. insulating portions.  Thus, Srinivas discloses a “nonconductive part [that] contains a light-transmitting resin and exhibits no conductivity”.  Note that, in these “lower conductance portions”, “the degree of embedding and surface coverage of additives” (¶ 70), whether ablated or prevented from conducting, will directly influence the surface roughness thereof at least in a manner similar to that of the “higher conductance portions”.

Closing Remarks/Comments
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/02/2021